Hon. J. W. Edgar                     Opinion No. C-736
Commissioner of Education
Texas Education AQencv
                 -   1
                                     Re:   Whether the Countv Suner-
Austin, Texas                              intendent of Victoria-
                                           County has any jurisdic-
                                           tion or authority in con-
                                           nection with any indepen-
                                           dent school district which
                                           has less than 500 scholas-
Dear Sir:                                  tics.

          Your request for an opinion expresses concern with
the wording of Article 2690, Vernon's Civil Statutes, and
whether or not the authority originally vested in the county
superintendent over independent school districts of less than
500 scholastics may have been materially altered and/or super-
seded by Article 2763, Vernon's Civil Statutes. Your request
reads, in part, as follows:

          "Records of this Agency reflect that currently
     there are only two independent school districts in
     Victoria County which have less than 500 scholas-
     tics each; McFaddin (75) and Mission Valley (329).
     Further, McFaddin D&strict (not having exercised
     the option pursuant to Article 2763, as amended in
     1951) is clearly under the jurisdiction of the
     county superintendent and governed in the general
     administration of its schools 'by the laws which
     apply to common school districts."

          We are also in receipt of a letter from the County
Attorney of Victoria County, in which he asks, in essence, the
following questions:

          (1) May the county superintendent allow an
     independent school district of 329 scholastics
     to completely operate its school system without
     his supervision, the same as independent school
     districts having 500 or more scholastics?
          (2) Does Article 2763, V. C. S., imply that
     independent school districts with 329 scholas-
     tics may choose to be governed by laws which
     apply to other independent school districts?
                            -3555-
Hon. J. W. Edgar,    Page   2,   (C-736)




            Article 2690, Vernon's Civil Statutes, provides in
part:

             "The county superintendent shall have, under
        the direction of the State Commissioner of Edu-
        cation7, the immediatz supervision of all matters
        pertaTning to public education in his county.
        *** He shall have authority over all of the public
        schools within his county, except such of the
        independent school districts as have a scholastic
        population of five hundred or more. ***'I (Emphasis
        added; matter in brackets substituted for "State
        Superintendent.")

          It is clear from the language in Article 2690 that the
county superintendent does not have authority over public schools
within his county which are in an independent school district
having a scholastic population of 500 or more. It is equally
clear that the statute intended to confer authority in the county
superintendent over schools of an independent school district
having less than 500 scholastics.

          Article 2691, Vernon's Civil Statutes, confers author-
ity in the county superintendent to call meetings of the teachers
of the county. This article provides further:

              "*** The Board of Trustees of any independent
        district having five hundred (500) or more schol-
        astic population may authorize the Superintendent
        of Schools in such district to hold meetings of the
        teachers of the district in lieu of the county meet,-
        ings . WJc+"

          The inclusion of such language in this articzle leaves
no doubt that unless district teachers' meetings have been au-
thorized by ,theBoard of Trustees of such independent school
district, the teachers of such district are subject to the gen-
eral provisions of Article 2691, and may be required to attend
the meetings called by the county superintendent.   It is also
clear that the teache:rs of an independent school disr.rict hav-
ing less than 500 scholastics are subject  to Article 2691.

          Independent school districts having less than 500
scholastic population a,re treated by several other statutes
in the same manner as common school districts. See Articles
2696 (authorizing the tr-ansfer of a child from one district
to another), 2745~ (making application for position of county
school trustee or trustee of a school district), and 2746a
(prescribing the ballot for the election of a school trustee
                                  -3556-
   -     .




Hon. J. W. Edgar, page 3, (c-736)



in common school districts and 'in independent school districts
having fewer than five hundred -fiOo7 scholastics"), Vernon's
Civil Statutes.

          Generally speaking, the county superintendent, under
the direction of the State Commissioner of Education, has the
immediate suoervision of all matters uertainine to oublic edu-
cation in his county. In Webb County-v. Board-of School Trus-
tees of Laredo, 95 Tex. 131, 65 S.W. 878 (1901), the Supreme
Court of Texas said at page 881:

            It***Though in a sense a county officer, and
       though called {county superintendent,' he is, in
       fact, the officer and agent of the state, --***
       Such officers, with respect to such affairs? act
       for the state, and not for the county. *si+'

          Article 2693, Vernon's Civil Statutes, provides gen-
eral duties to be performed by the county superintendent.  Both
Articles 2690 and 2693 deal generally with the authority and
duties of a county superintendent, and these are applicable un-
less a particular function is dealt with elsewhere by special
statute which would, in such instance, be controlling.

          In Attorney General Opinion No. v-1244 (1951) this
office considered the question as to whether or not a principal
or teacher of an independent school district may also hold the
office of county superintendent in the same county. The opinion
cited Articles 2690 and 2691, and stated*

            "Under these statutes it is apparent that a
       county superintendent has broad supervisory and
       appellate function with respect to independent
       school districts in his county which have less
       than five hundred scholastic population.  Clearly,
       the positions of teacher and principal (head
       teacher) in an independent school district having
       less than five hundred scholastics, are subordinate
       to the office of county superintendent having juris-
       diction thereof and are subject to the supervisory
       power and jurisdiction of the county superintendent
       as prescribed in those laws. Therefore, based on
       the principle of incompatibility, it is our opinion
       that one person could not at the same time legally
       hold the office of county superintendent and the
       position of principal or teacher in an indepen-
       dent school district located in the same county
       and having a scholastic population of less than
       five hundred."
                             -3557-
                                                  .      .




I-Ion.J. ?J. Edgar, page 4,   (C-736)


          \Je are of the opinion that the county superintendent
does have jurisdiction and authority, pursuant to Article 2690,
over independent school districts, within his county, which
have less than 500 scholastic:population.   Stated another way,
the county superintendent would have no authority to allow such
an independent school district to completely operate its school
system without his supervision unless so authorized by specific
statutory language. We find no such authority, although we do
not attempt, in this opinion, to list in detail the areas where
the county superintendent has authority and the areas where he
does not.

          We must now consider whether or not Article 2763,
Vernon's Civil Statutes, materially alters and/or supersedes
the provisions of Article 2690. Article 2763 provides in part:

          "All incorporated districts, having fewer than
     one hundred and fifty (150) scholastics according
     to the latest scholastic census shall be governed
     in the general administration of their schools by
     the laws which apply to common school districts;
     ***" (Emphasis added.)

          This Article further provides that such independent
school districts may elect not to be so governed, and that upon
such election silch district shall be governed by 1~s which apply
to independent schooi districts.   (It is noted he.re that an in-
dependent school district having 3;19scholastics, o'r any number
of 150 and less than 500, has no choice, but is sttbjezt to the
laws which apply generally to such independent school districts.)
In Attorney General Opinion No. 2218 (1920) it was stated!:

          "The term 'general administration of their
     schools' means, therefore, the management and
     control of the school system; that is, the em-
     ployment of teachers, approval of vouchers, etc.,
     and as to such matters independent school cor-
     porations containing less than one hundred and
     fifty scholastics the law applicable to common
     school districts will control."

          The Attorney General has ruled on several occasions
on the question of whether or not a specific function is within
the term "general administration of their schools."  In Opinion
No. o-3869 (1941) it was held that the term does not include the
assessment of property, nor the levy and collection of taxes,
and that the independent school district, even though having
less than 150 scholastics, is governed in the assessment and
collection of taxes by the laws relating to independent school
                              -3558-
   .     -




Hon. J. \J. Edgar, page 5, i,C--(36)



districts.  In Opinion O-6214 1:1944)it was held that a vacancy
occurring on the Board of Trustees of an independent school dis-
trict having less than 150 scholastics should be filled by the
members of the independent school district board remaining after
the vacancy, pursuant to Article 2777, Vernon's Civil Statutes.
In Opinion No. V-1553 (1952) it was held that the leasing or
selling of real property owned by school districts is not in-
cluded in the term "general administration of their schools."

          These questions all pertain to which laws sh,-11 govern.
Attorney General Opinion No. O-7170 il946) dealt with an in-
dependent school district having less than 150 scholastics, which
desired to have an election to issue bonds for the purpose of
building a school building.  It was held that the specific bond
statutes, Articles 2784e and 2785, Vernon's Civil Statutes,
should control over the general provisions of Article 2763.

          This office held in Opinion No, UN-975 11960) that if
a dismissed employee of an independent school district with a
scholastic population of less than 500 desires to appeal from
such dismissal, he should appeal to the county superintendent
and then to the State Commissioner of Education, and then to the
State Board of Education.   It was pointed out that certain pro-
visions of Article 2690 specifically deal with appeals from such
independent school districts.

          Under Article 2763, a distinction would be nlade be-
tween McFaddin Independent School District 175 scholastics) and
Mission Valley Independent School District ,329 scholastics),
as McFaddin is governed in the "general administration" of its
schools by the laws applicable to common school districts, un-
til such time that it might elect to be governed by the laws
applicable to independent school districts having 150 or more
scholastics, as in the case of Mission Valley. However, both
districts, each having less than 500 scholastics, cre subject
to Article 2690 and the general provisions thereof, except in
such matters as may be dealt with elsewhere by specific statu-
tory language.

                           SUMMARY

            A county superintendent of schools does have
       general jurisdiction and authority, pursuant to
       Article 2690, Vernon's Civil Statutes, over in-
       dependent school districts, within his county,
       having less than 500 scholastic population, ex-
       cept in such instances where specific statutory
       authority is granted to some other official or
       body. He is not authorized to allow such an in-
                            -3559-
                                                          -   .




Hon. J. 7~. Edgar, page 6,   iC-7%)




     dependent school district to completely operate
     its school system without his supervision.

                                      Very truly yours,

                                      I*JAGGONERCARR




                                      I':*


RLT:mh

APPROVED:
OPINION COKMITTEE

W. V. Geppert, Chairman
Malcolm Quick
John Reeves
Wade Anderson
Brandon Bickett

APPROVED FOR THE ATTORNEY GENERAL
Byi T. B. Wright




                             -3560-